Citation Nr: 9901964	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased rating for chondromalacia of the 
right and left knees, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from October 1975 to 
December 1993.  This matter comes to the Board of Veterans 
Appeals (Board) from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which, inter alia, denied service connection for 
left thumb cartilage damage, a left shoulder disability, and 
an evaluation in excess of 10 percent for chondromalacia of 
the right and left knees.  The veteran appealed that decision 
and by November 20, 1997 decision, the Board upheld the 
denial of service connection for left thumb cartilage damage 
and a left shoulder disability.  In addition, the Board 
remanded the issue of an evaluation in excess of 10 percent 
for chondromalacia of the right and left knees for additional 
development of the evidence.  

While the case was in remand status, the veteran contacted 
the RO by telephone and requested reconsideration of the 
November 20, 1997 Board decision denying service connection 
for left shoulder and thumb disabilities.  An August 1998 
Report of Contact indicates that the RO advised him orally of 
the procedures for filing a motion for reconsideration.  
Here, the veteran is again advised that a motion for 
reconsideration must be filed in writing with the Board 
according to the specific criteria outlined in 38 C.F.R. § 
20.1001 (1998).  

It is also noted that at his March 1997 Travel Board hearing, 
the veteran raised claims of service connection for a hip 
disability and increased ratings for scars of the right hand, 
chin and chest.  In its November 20, 1997 decision, the Board 
noted these matters had not yet been adjudicated, and 
referred them to the RO for initial consideration.  A review 
of the record indicates that these matters have not yet been 
addressed; thus, they are again referred to the RO for 
initial adjudicative action.


FINDINGS OF FACT

1.  The veterans right knee chondromalacia is manifested by 
subjective complaints of pain and instability without 
evidence of arthritis, a dislocated semilunar cartilage, 
moderate or severe recurrent subluxation or lateral 
instability, ankylosis, limitation of flexion of the leg 
between 15 and 30 degrees, or limitation of extension of the 
leg between 15 and 45 degrees.

2.  His chondromalacia of the left knee is manifested by 
subjective complaints of pain and instability without 
evidence of arthritis, a dislocated semilunar cartilage, 
moderate or severe recurrent subluxation or lateral 
instability, ankylosis, limitation of flexion of the leg 
between 15 and 30 degrees, or limitation of extension of the 
leg between 15 and 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating (but no 
higher) for right knee chondromalacia are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R.§ 4.17a Diagnostic 
Codes 5257 (1998).

2.  The criteria for a separate 10 percent rating (but no 
higher) for left knee chondromalacia are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R.§ 4.17a Diagnostic 
Codes 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claim for an increased 
rating for chondromalacia of the right and left knees is 
well-grounded within the meaning of 38 U.S.C.A. 5107.  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veterans assertions concerning the 
severity of his chondromalacia (within the competence of a 
lay party to report) are sufficient to conclude that his 
claim is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

Since the veteran has submitted a well-grounded claim, the VA 
has a duty to assist in the development of facts pertinent to 
the claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, 
the Board remanded this matter in November 1997 for 
additional development of the evidence, to include obtaining 
any additional treatment records, and affording the veteran 
additional orthopedic medical examination.  

A review of the record indicates that the development 
requested by the Board in its November 1997 remand has been 
substantially completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Specifically, the the RO contacted the veteran 
by April 1998 letter and asked him to identify additional 
treatment records which may be pertinent to his claim.  In 
May 1998, he responded that he had had no additional medical 
treatment for his service-connected disabilities since his 
separation from service.  The record also shows that the RO 
scheduled (and the veteran attended) an orthopedic medical 
examination in July 1998.  The report of the examination is 
thorough and responsive to all the Boards questions.  The 
examination report indicates that the claims folder was 
available for the examiners review and examination of the 
veteran.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Thus, the Board finds that the evidentiary development 
completed in this case is in full compliance with the Boards 
remand instructions and that no further development is 
required to comply with VAs duty to assist mandated by 38 
U.S.C.A. § 5107(a).

With respect to the Boards other remand instructions, it is 
noted that the RO failed to document consideration of 38 
C.F.R.§ 3.321(b)(1), the assignment of separate ratings for 
the veterans right and left knee disabilities, and the 
propriety of assigning separate ratings for arthritis and 
instability of each knee under Diagnostic Codes 5003 and 
5257, as requested.  However, the Board finds that review of 
the record in determining the veterans underlying claim is 
not frustrated by the ROs failure to adhere to the remand 
order in this respect.  See Evans v. West, 12 Vet. App. 22 
(1998).  However, as the evidentiary development is complete 
in this case, the ROs failure to comply with certain 
instructions regarding consideration of the regulations has 
no bearing on the Boards ability to consider such matters.  
Thus, review of this case is not frustrated by the ROs 
failure to comply with its remand instructions in this case.  
Evans, supra.  

Moreover, it is noted that under VA O.G.C. Prec. Op. No. 16-
92 and Bernard v. Brown, 4 Vet. App. 384 (1993), the Board 
may consider regulations not considered by the RO if the 
veteran will not be prejudiced by such action in applying 
those regulations in the first instance.  In this case, the 
Board concludes that the veteran will not be prejudiced given 
the favorable decision below to assign separate disability 
ratings for his right and left knee disabilities.  Moreover, 
he will not be prejudiced by the Boards de novo 
consideration of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997) (regarding the assignment of 
separate ratings for arthritis and instability of each knee 
under Diagnostic Codes 5003 and 5257).  In this case, the 
veteran is not service-connected for arthritis of either 
knee; moreover, as set forth in detail below, the post-
service medical evidence (including recent X-ray examination) 
is completely negative for findings of arthritis.  Thus, VA 
O.G.C. Prec. Op. No. 23-97 is not applicable in this case.  

Finally, the Board finds that the veteran will not be 
prejudiced by its consideration of 38 C.F.R. § 3.321 in the 
first instance.  The Board is mindful that the Court has held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Court has subsequently held that section 
3.321(b)(1) does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of assignment of an extraschedular rating.  Simply 
put, the veteran has not raised this matter, nor does the 
record contain any indication whatsoever that 38 C.F.R. 
§ 3.321 is for application in this case.  Thus, the Board 
concludes that the veteran will suffer no prejudice regarding 
the matter of 38 C.F.R. § 3.321.  

In summary, the Board believes that the veteran will suffer 
no prejudice as a result of its actions herein, and to remand 
this case again at this juncture to cure the minor procedural 
errors set forth above would tend to elevate form over 
substance and would not change the outcome of this case.  

I.  Factual Background

The veterans service medical records show that he sought 
treatment on numerous occasions for bilateral knee pain.  
Although these records show an impression of left knee 
chondromalacia with degenerative changes, X-ray examination 
of the knee in October 1983 showed no significant 
abnormalities.  In June 1987, the veteran underwent 
orthopedic evaluation in connection with a Medical Review 
Board.  The report shows that he was diagnosed with bilateral 
patellofemoral pain syndrome with chondromalacia of the 
patella.  

Following his separation from active service, the veteran 
underwent VA general medical examination in March 1994 at 
which he reported a history of bilateral knee pain, left 
worse than right, the onset of which was 12 years earlier.  
He stated that he had been evaluated in service and told that 
he probably had chondromalacia.  He denied a history of 
orthopedic procedures to date, including arthroscopic 
surgery.  With respect to current symptoms, he reported that 
he had occasional knee pain, increased with weather changes.  
He also stated that he occasionally felt as if his left knee 
might buckle, although it never had.  He denied locking and 
swelling.  Physical examination showed a normal posture and 
gait.  The knees showed no swelling or effusion and patellar 
stress and compression was negative, bilaterally.  Range of 
motion was from zero to 120 on the right and from zero to 125 
on the left.  There was bilateral ligamentous laxity, left 
greater than right.  The diagnoses included possible 
patellofemoral osteoarthritis by history with no clinical 
evidence of such at this time.  

By August 1994 rating decision, the RO granted service 
connection for chondromalacia of both knees and assigned a 10 
percent rating thereto pursuant to Diagnostic Codes 5299-
5257.  The veteran appealed the RO determination and in March 
1997, he testified at a Travel Board hearing at the RO that 
his knees felt fairly loose and he indicated he still 
experienced pain and discomfort, on the left more than the 
right.  He also argued that his knees should be rated 
separately.  Specifically, he stated that the 10 percent 
rating was adequate for his right knee disability, but that 
he should receive a separate rating for his left knee, in 
excess of 10 percent.  He testified that his knee disability 
had not increased in severity since his last VA examination 
as he was currently working in a position in which he was 
able to sit behind a desk for most of the day.  

The veteran most recently underwent medical examination in 
conjunction with his claim in July 1998 by an orthopedic 
surgeon.  On examination, the veteran reported noticing a 
gradual onset of pain in both knees while in service, and 
that treatment had consisted of Motrin and curtailed 
activities.  With respect to current symptoms, he stated that 
he had knee pain, left worse than the right, aggravated by 
inclement weather and repeated hard activities or prolonged 
walking and bending.  He stated that on occasion, the left 
knee tended to give way.  He reported that his right knee was 
similar, although not as involved.  On examination, his 
posture was steady and straight, his gait was even and steady 
with no limp.  Examination of the knees showed range of 
motion to be from zero to 135 degrees, bilaterally, which the 
examiner indicated was normal.  His calves measured 45 
centimeters on the right and 44.5 centimeters on the left.  
The knees showed no ligaments laxity in the knees, no 
effusion, and no increased warmth.  There was no localized 
tenderness over the patella joint line or any other area of 
the knee.  Motions were smooth without evidence of crepitus 
or complaints of pain.  There were no deformities observed or 
palpated about the knees.  X-ray examination of both knees 
was interpreted as normal.  There was normal alignment of the 
bony segments with preservation of the cartilage spaces.  The 
internal bony architecture was intact.  The diagnosis was 
bilateral knee pain.  The orthopedic surgeon indicated that 
he had reviewed the claims folder and noted that service 
medical records showed assessments of bilateral 
chondromalacia.  In addition, he noted that the veteran had 
been given a temporary profile for no running, squatting,and 
jumping.  In his discussion, the orthopedic surgeon indicated 
that, while chondromalacia of the patella is characterized by 
symptoms similar to those described by the veteran, there 
were no corroborating physical findings of chondromalacia on 
examination.  He stated that it was not inconceivable that 
the chondromalacia had gone into remission.  He concluded 
that it was his opinion that the veteran did not have any 
clear cut evidence indicating arthritis in the knees nor 
recurrent patellar subluxation or lateral instability of 
either knee.  He also indicated he did not see any evidence 
of the need for restrictions in regard to activity concerning 
the knees.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veterans service-connected chondromalacia of the right 
and left knees is currently rated by analogy under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pertaining to other impairment of the knee.  Under those 
criteria, a 10 percent disability rating is warranted for 
slight impairment (recurrent subluxation or lateral 
instability) of the knee.  A 20 percent rating contemplates a 
moderate degree of impairment and a maximum 30 percent rating 
is warranted for a severe degree of impairment to the knee.  

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Evaluations for limitation of 
extension of the knee are assigned as follows:  extension 
limited to 10 degrees is 10 percent; extension limited to 15 
degrees is 20 percent; extension limited to 20 degrees is 30 
percent; extension limited to 30 degrees is 40 percent; and 
extension limited to 45 degrees is 50 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1998).

In addition, there are other Diagnostic Codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  When the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero degrees 
and 10 degrees, a 30 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5256 (1998).  When there is 
evidence of dislocation of the semilunar cartilage of the 
knee with frequent episodes of locking, pain and effusion 
into the joint, a 20 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (1998).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown. 38 C.F.R. § 4.31 (1998).

Recently, the General Counsel determined that a claimant with 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 (so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§  4.14).  VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  If the veteran 
exhibits both recurrent subluxation/lateral instability, as 
well as arthritis, and limitation of motion of the left 
and/or right knee, then the veteran is entitled to 
consideration of separate disability ratings under Diagnostic 
Codes 5003 and 5257 for each knee.

III.  Analysis

Applying the above criteria to the facts in the instant case, 
the Board initially concludes that the evidence supports 
separate evaluations for chondromalacia of the right and left 
knees.  As noted, the Court has held that each service-
connected problem associated with a service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. at 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Id. at 261-62.  In this case, it is apparent that 
the veterans chondromalacia of the right knee is a separate 
and distinct disability from the chondromalacia of his left 
knee.  Therefore, the Board concludes that separate 
disability ratings are warranted.  

The next question for consideration is whether the veteran is 
entitled to increased ratings for his now separate right and 
left knee chondromalacia.  As noted, his service-connected 
chondromalacia of the right and left knees is now rated by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pertaining to other impairment of the knee.  Under such 
criteria, a 10 percent rating is warranted for slight 
impairment (recurrent subluxation or lateral instability) of 
the knee.  
A 20 percent rating contemplates moderate degree of 
impairment and a maximum, 30 percent rating is warranted for 
severe impairment of the knee.  

Applying the above criteria to the facts in the instant case, 
the Board concludes that the criteria for an evaluation in 
excess of 10 percent (for either knee) have not been met.  In 
this case, the veteran has reported that his knees feel 
fairly loose and on occasion tend to give way.  On 
medical examination in July 1998, however, examination of the 
knees was entirely normal.  The orthopedic surgeon indicated 
that he was unable to find any evidence of recurrent patellar 
subluxation or lateral instability of either knee.  
Nonetheless, on VA medical examination in March 1994, the 
examiner did find some evidence of bilateral ligamentous 
laxity, although there is no indication that the condition 
was more than slight.  Based on the foregoing, the Board 
finds that the disability picture of the veterans right and 
left knees more nearly approximates the criteria for 10 
percent ratings under Diagnostic Code 5257.  

However, the Board finds that an evaluation in excess of 10 
percent for either knee is unwarranted based on the evidence 
of record.  Again, there is no objective medical evidence of 
moderate impairment of the knees due to recurrent subluxation 
or lateral instability.  Thus, the criteria for 20 percent 
evaluations under Diagnostic Code 5257 have not been met.  
Moreover, the Board finds no other evidence to suggest that a 
higher evaluation is warranted under an alternative 
diagnostic code.  

To warrant an evaluation in excess of 10 percent for either 
knee, there must be evidence of the following:  ankylosis of 
the knee at a favorable angle in full extension or in slight 
flexion between zero and 10 degrees, in flexion between 10 
and 45 degrees, or extremely unfavorable in flexion at an 
angle of 45 degrees (Diagnostic Code 5256); a dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint (Diagnostic Code 5258); 
limitation of flexion of the leg between 15 and 30 degrees 
(Diagnostic Code 5260); or limitation of extension of the leg 
between 15 and 45 degrees (Diagnostic Code 5261).  

In the instant case, on most recent VA examination in July 
1998, the veteran had virtually full range of motion in both 
knees.  While his range of motion was slightly more limited 
on VA examination in March 1994 (from zero to 120 on the 
right and from zero to 125 on the left), these findings do 
not warrant an increased rating under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, Diagnostic Codes 5260, 5261. 

Likewise, although it is noted that the veteran reports pain 
and occasional episodes of giving way, there is no objective 
medical evidence of a dislocated semilunar cartilage with 
frequent episodes of locking or ankylosis of either knee.  
Thus, an evaluation in excess of 10 percent is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258.  Having 
identified no condition in the medical evidence of record 
warranting an evaluation greater than 10 percent, the 
veterans right and left knee disabilities do not justify 
evaluations in excess of 10 percent.

In reaching this decision, the Board has also considered 
whether VA O.G.C. Prec. Op. No. 23-97 is for application.  In 
that opinion, VA General Counsel held that where the medical 
evidence shows the veteran has arthritis of the knee and 
where the diagnostic code applicable to his disability is not 
based on limitation of motion, a separate rating for 
limitation of motion may be assigned if there is additional 
disability due to limitation of motion.  In this case, 
however, there is no post-service medical evidence of 
arthritis of either knee.  X-ray examination in July 1998 was 
negative for findings of arthritis of either knee.  On VA 
medical examination in March 1994 and July 1998, both 
examiners concluded that there was no clinical evidence of 
arthritis in either knee.  Thus, the General Counsel opinion 
is not applicable in this case.  Moreover, even if there was 
medical evidence of arthritis (and even if the veteran was 
service-connected for it), the Board notes that the General 
Counsel indicated in its opinion that [w]hen a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
Id. at 3.  In this case, as set forth above, medical findings 
are insufficient to warrant a compensable evaluation under 
Diagnostic Codes 5260 and 5261.  As the veteran does not meet 
the criteria for a zero percent rating under either code, 
there would be no additional disability for which a separate 
rating may be assigned, even assuming arthritis was present.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  DeLuca, 8 Vet. App. 
at 206-07.  However, as 38 C.F.R. § 4.71a, Code 5257 is not 
predicated on loss of range of motion, these provisions do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Even 
if they did apply, the medical evidence is insufficient to 
warrant an increased rating.  As noted above, on VA 
examination in March 1994 and July 1998, the veteran walked 
with a normal gait and there was no evidence of loss of 
strength or disuse.  The examiner concluded that he saw no 
evidence indicating the need for restrictions in regard to 
the veterans activities concerning his knees.  Under the 
circumstances, the Board believes that any functional loss of 
the knees is adequately reflected in the current 10 percent 
ratings.

In addition, the Board has considered the provisions 
concerning painful motion under 38 C.F.R. § 4.59.  However, 
as noted, the post-service record is absent any evidence of 
arthritis.  Moreover, the Board notes that neither the VA 
examination in May 1994 or the examination in July 1998 
showed any objective evidence of pain.  Specifically, the 
clinical evidence does not objectively demonstrate, such as 
by means of notations reflecting facial expression or 
wincing, the presence of pain on motion.  Crepitation has not 
been noted.  Therefore, the Board finds no evidentiary basis 
to assign a higher rating under the provisions of 38 C.F.R. § 
4.59.

The Board has also considered 38 C.F.R. § 3.321 which 
provides that in exceptional cases, when the evaluations 
provided by the rating schedule are found inadequate, an 
extraschedular evaluation commensurate with the average 
earnings capacity impairment due exclusively to the service-
connected disability may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The findings in this case, however, do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  It is observed that the veteran has not 
reported any lost time from work as a result of his knee 
disabilities, and the record does not reflect any periods of 
hospitalization for these disabilities since his separation 
from service.  In fact, he indicated that he has received no 
medical treatment whatsoever for his knees since his 
separation from active service.  Under such circumstances, 
the Board finds that the impairment resulting from the 
veterans right and left knee chondromalacia is adequately 
compensated by 10 percent ratings, and the provisions of 38 
C.F.R. § 3.321 are not for application.


ORDER

Separate 10 percent ratings (but no higher) for right knee 
chondromalacia and left knee chondromalacia are granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
